Name: Commission Regulation (EEC) No 2445/84 of 24 August 1984 correcting Regulation (EEC) No 2398/84 on the issue of import licences for high-quality, fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 8 . 84 Official Journal of the European Communities No L 228/ 17 COMMISSION REGULATION (EEC) No 2445/84 of 24 August 1984 correcting Regulation (EEC) No 2398/84 on the issue of import licences for high-quality, fresh, chilled or frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2693/83 of 26 September 1983 opening a Community tariff quota for high-quality, fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and b) of the Common Customs Tariff ('), and in parti ­ cular Article 2 thereof, Whereas Commission Regulation (EEC) No 2398/84 of 17 August 1984 on the issue of import licences for high-quality, fresh, chilled or frozen beef and veal (') fixed the quantity in respect of which licence applica ­ tions may be entered in the first 10 days of September 1984 ; whereas a check has revealed an error in the text of the said Regulation ; whereas, therefore, the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 2398/84, '5 510 tonnes' is hereby replaced by '9 510 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1984. For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 267, 29 . 9 . 1983, p. 3 . (2) OJ No L 224, 21 . 8 . 1984, p . 21 .